DETAILED ACTION
This office action is responsive to the preliminary amendment filed 4/6/2020.  As directed, claims 33-37 have been canceled and claims 38-42 have been added.  Thus claims 1-32 and 38-42 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 ad 13 are objected to because of the following informalities:  
Regarding claims 1 and 13, “at least one port” on the 2nd to last line should be recited as --at least one port of the plurality of ports-- for clarity.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the limitation “internal volume reduction means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

	Regarding claim 42, “each fixation tab” is unclear since a fixation tab is previously claimed (see claim 41).  Thus, it is unclear whether the same or different tabs are being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13-16, 31, 32, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopher (6,668,821).
Regarding claim 1, Christopher discloses an artificial airway device (10) to facilitate lung ventilation of a patient, comprising an airway tube (12) including a lumen, a mask (30) at one end of the airway tube, the mask (30) including a backplate (31) and having a peripheral formation (30) capable of forming a seal around a circumference of the laryngeal inlet (27) (col. 5 lines 30-45), the peripheral formation (i.e. cuff) surrounding a hollow interior space or lumen 
Regarding claim 2, Christopher discloses the main bore (inner lumen) includes a longitudinal axis and wherein the port (16) that is disposed for circumferential rotational movement includes an inlet that is not coaxial with the longitudinal axis of the main bore (as shown, the fig. 24, the inlet of tube 16 is not aligned with the longitudinal axis of the main central  bore of connector 100). 
Regarding claim 3, Christopher discloses wherein the main bore includes a proximal end (proximal end) and a distal end (distal end), and wherein the inlet (inlet to port 16) has an axis that is angled towards the proximal end (a shown in fig. 24, the port 16 is angled).
Regarding claim 5, Christopher discloses the main bore includes a longitudinal axis (central axis) and at least one port (port through seal ring 13) that includes an inlet that is coaxial with the longitudinal axis of the main bore (as shown in fig. 24, the port through seal ring 13 is coaxial with the central bore).
Regarding claim 6, Christopher discloses in figs. 9 and 14, the coaxial inlet (through seal ring 13) includes a closure (93) to close off access to the main bore via the inlet (as shown, a seal 93 can be provided to the inlet through seal ring 13). 

Regarding claim 8, Christopher discloses the access comprises a pierceable diaphragm (93) (col. 6 lines 60-65 discloses a duck bill valve which is there by pierceable).
Regarding claim  9, Christopher discloses the connector (100) comprises first and second cylindrical parts(14; 101), the parts being connected to define the main bore such that each part is rotatable with respect to the other about a common longitudinal axis (col. 11 lines 40-50). 
Regarding claim 10, Christopher discloses a male section of one cylindrical part is received within a female section of the other cylindrical part, the parts including a mutually inter engageable ridge and groove (as shown in fig. 25, the female collar 14 receives the male inner tube with interior ridges and grooves in abutment)
Regarding claim 13, Christopher discloses at least one port is a gas supply port (i.e. through seal 13, 16).
Regarding claim 14, Christopher discloses the gas supply port (i.e. through 13) further comprises an insert (40) disposed in the gas supply port to reduce the internal volume of the gas supply port (as shown in fig. 27, the internal volume is reduced).
Regarding claim 15, Christopher discloses comprising an internal volume reduction means (i.e. 40) disposed in the bore of the gas supply port (as shown in fig. 27, the internal volume is reduced).
Regarding claim 16, Christopher discloses wherein the insert (40) comprises a cylindrical insert disposed within the bore of the gas supply port such that fluid flow through the gas supply port (i.e. through 31) occurs only through the insert(as shown in fig. 27, the port is sealed vi seal 
Regarding claim 31, Christopher discloses the peripheral formation comprises an inflatable cuff ( col. 5 lines 30-40).
Regarding claim 32,Christopher discloses when the peripheral formation comprises an inflatable cuff (30), the backplate (31) overlies the cuff and is bonded to it (col. 6 lines 1-15 disclose  a seal), such that on deflation the cuff may be collapsed upon it, thereby encouraging the cuff to pack flat (col. 6 lines 1-15 disclose the degree of inflation can be adjusted and the mask is pliable to thereby be able to collapse which thereby encourages flat packing).
Regarding claim 39 , Christopher discloses the main bore includes a longitudinal axis and at least one port (port through seal 31) that includes an inlet that is coaxial with the longitudinal axis of the main bore a shown the port through 31 and the main bore are coaxial). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher.
Regarding claims 4 and 38, Christopher discloses in fig. 24 the inlet of port 16 is angled from the main bore but does not specifically disclose it has an axis that is angled toward the 
Regarding claim 40, Christopher discloses the main bore includes a longitudinal axis and at least one port (port through seal 31) that includes an inlet that is coaxial with the longitudinal axis of the main bore a shown the port through 31 and the main bore are coaxial). 

Claims 11, 21, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Guerra (2013/0284181).
Regarding claim 11, Christopher substantially teaches the claimed invention except for the connector further includes a connector plate and an insert, the insert being received within a recess of the airway tube, the connector plate forming an end plate to close off the recess.  However, Guerra teaches the connector further includes a connector plate (122, 120; figs. 21-27) and an insert (2611), the insert being received within a recess (2613) of the airway tube, the connector plate forming an end plate to close off the recess (as shown the end plate extend over to cover the recess and seal of from large objects entering).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Christopher to include a plate and insert as taught Guerra to provide the advantage of enhanced multi-lumen use for enhanced variability to meet a user’ need.


Regarding claim 23, Christopher discloses a conduit (40) disposed to allow in use, for access to the esophageal sphincter of the patient (as shown in fig. 20, the tube 40 can access the sphincter). 
Regarding claim 24, the modified Christopher discloses(see figs. 15-20 of Guerra)  the conduit (66) is defined by a combination of the inner core (90) and the outer tube part (outer walls).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Hansen et al. (2015/0246196).
Regarding claim 12, Christopher substantially teaches the claimed invention except or the device is sized for use in pediatric patients.  However, Hansen teaches the device is sized for use in pediatric patients ([0039] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the device of Christopher in pediatric sizes as taught by Hansen to provide the advantage of enhanced treatment for children.
Claims 17-20, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Guerra, as applied to claim 11 above, and further in view of Mischinski (4,774,944).
Regarding claim 17 Christopher substantially teaches the claimed invention except for fixation means for fixation of the device to a patient when the device is in use, the fixation means being movable with respect to the airway tube to allow correct positioning of the device with respect to the anatomy of the patient. However, Mischinksi teaches fixation means (10) for fixation of the device to a patient when the device is in use, the fixation means (10) being movable with respect to the airway tube (12) to allow correct positioning of the device with respect to the anatomy of the patient (as shown the fixation means moves, see col. 3 lines 35-40 to correctly fix the tube around the user’s mouth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of Christopher with fixation means taught by Mischinski to provide the advantage of enhanced treatment stabilization.
Regarding claim 18, the modified Christopher discloses the fixation means is disposed on the connector plate (19; fig. 3 of Mischinski).
Regarding claim 19, the modified Christopher discloses the fixation means is movably attached relative to the airway tube by first hinge means(col. 3 lines 1-7 of Mischinski).
Regarding claim 20 , the modified Christopher discloses wherein the fixation means includes a plurality of hinges (i.e. 53, 36) (col. 3 lines 1-10, 35-45 of Mischinksi).
Regarding claim 41, Christopher substantially teaches the claimed invention except for fixation tab connected to the connector plate  for fixation of the device to a patient when the device is in use, the fixation means being movable with respect to the airway tube to allow 
Regarding claim 42 he modified Christopher discloses each fixation tab includes a lower plate (53) hingely coupled to the plate and tabs  (col. 3 lines 1-10, 35-45 of Mischinksi).

Claims 22, 25, and 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Guerra, as applied to claim 21 above, and further in view of Thompson et al. (2013/0338521).
Regarding claims 22, 25, and 27-29, Christopher substantially teaches the claimed invention except for the inner core further defines one or more additional lumen adapted to receive a temperature provided on the inner core, outer tube part , or airway tube.  However, Thompson teaches the inner core further defines one or more additional lumen adapted to receive a sensor or viewing device ([0093] lines 1-20, [0108] lines 1-10) provided on the airway tube, inner core, or outer tube ([0108] lines 1-20 disclose the temperature can be disposed within the lumen or on a surface of the tube). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lumen of .
	
Claims 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher in view of Guerra and Thompson, as applied to claim 25 above, and further in view of Bell et al. (5,295,489).
Regarding claims 26 and 30, Christopher substantially teaches the claimed invention except for the temperature sensor is a thermistor wherein the temperature sensor comprises a sensor tip, a lead wire and a connector.  However, Bell teaches the temperature sensor is a thermistor (42) wherein the temperature sensor comprises a sensor tip (45), a lead wire (42) and a connector (44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the temperature sensor of the modified Christopher as a thermistor with lead  line and sensor tip  as taught by Bell to provide the advantage of enhanced monitoring and feedback at locations deeper within he tube or user’s body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dubach (2015/0114400) discloses a laryngeal mask head.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785